             Case 3:18-cv-00395 Document 1 Filed 12/28/18 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION
 RUSSELL TRANSPORT, INC.,         §
                                  §
      Plaintiff,                  §
                                  §
 v.                               §       Cause No. 3:18-cv-00395
                                  §
 VASCOR, LTD.,                    §
                                  §
      Defendant.                  §
     SUBJECT TO ANY AND ALL FEDERAL RULE OF CIVIL PROCEDURE 12(B)
              DEFENSES, VASCOR, LTD.’S NOTICE OF REMOVAL
       Subject to any and all Federal Rule of Civil Procedure 12(b) defenses, and pursuant to

sections 1441 and 1446, Title 28 of the United States Code, Vascor, Ltd. files this Notice of

Removal, removing Cause No. 2018DCV4554 from County Court at Law Number Three of El

Paso County, Texas to the United States District Court for the Western District of Texas:

1.     On December 3, 2018 Plaintiff Russell Transport, Inc. filed their Original Petition and

Request for Disclosure which was assigned to the County Court of Law Number Three (“State

Court”) in El Paso County, Texas, Cause No. 2018DCV4554, and was styled Russell Transport,

Inc. v. Vascor, Ltd.

2.     The State Court’s record reflects service of process on Vascor, Ltd. dated December 11,

2018. See Ex. A. State Ct. R. p. 3.

3.     Vascor Ltd.’s removal is timely as it is filed within thirty days of December 11, 2018 as

required by 28 U.S.C. § 1446(b). 28 U.S.C. § 1446(b) (2011).

            REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

       A.      Total Diversity Exists Among the Parties.

4.     Subject matter jurisdiction exists pursuant to section 1332, Title 28 of the United States

Code, diversity jurisdiction.


                                                1
              Case 3:18-cv-00395 Document 1 Filed 12/28/18 Page 2 of 4



5.     Pursuant to section 1332, the district courts have original jurisdiction over all civil actions

arising between citizens of different States where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs. Stiftung v. Plains Mktg., L.P., 603 F.3d 295,

297 (5th Cir. 2010).

6.     Diversity must exist at the time a lawsuit is commenced. Coury v. Prot, 85 F.3d 244, 248-

49 (5th Cir. 1996).

7.     A corporation is considered a citizen of (1) every U.S. State and foreign state where it is

incorporated, and (2) the U.S. State or foreign state where it has its principal place of business as

per 28 U.S.C. § 1332(c)(1). 28 U.S.C. § 1332(c) (2011).

8.     Plaintiff alleges it is “a domestic corporation authorized to do business in the State of

Texas.” See Ex. A. State Ct. R., Pl.’s Pet. p. 1 ¶ 1.

9.     Plaintiff correctly alleges Vascor, Ltd. is a foreign corporation. Id. p. 1 ¶ 2. Vascor Ltd.’s

principal place of business is in Georgetown, Kentucky.

10.    Because Plaintiff and all Defendants are citizens of different states, complete diversity

exists among the parties. Corfield v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003)

       B.      The Amount in Controversy Requirement is Satisfied

11.    The amount in controversy exceeds $75,000.00 as required by section 1332(a). 28 U.S.C.

§ 1332(a) (2011).

12.    Russell Transport, Inc.’s claims arise from an alleged breach of a “written Contract for

Motor Carrier Transportation Services whereby Russell Transport provided transportation services

to Vascor, Ltd. in exchange for a negotiated rate.” See Ex. A. State Ct. R., Pl.’s Pet. p. 1 ¶ 5.

13.    Per Russell Transport, Inc.’s pleading, it seeks “Judgment against the Defendant for the

sum of $470,168.55.” Id. p. 2 ¶ E(a).




                                                  2
              Case 3:18-cv-00395 Document 1 Filed 12/28/18 Page 3 of 4



14.     Given Russell Transport, Inc.’s pleaded claim for $470,168.55, Russell Transport, Inc.

seeks to recover in excess of $75,000.00. The Court therefore has subject matter jurisdiction over

this case.

        PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

15.     Pursuant to section 1441(a), venue of the removed action is proper in this Court as it is the

district which embraces the place where the State action is pending. 28 U.S.C. 1441(a) (2011).

16.     Vascor, Ltd. will give adverse parties written notice of the filing of this Notice of Removal

as required by section 1446(d). Vascor, Ltd. will also promptly file a copy of this Notice of

Removal with the County Clerk of El Paso, Texas.

17.     True and correct copies of all process, pleadings, and any Orders served in the State court

action are being filed with this Notice of Removal, as required by section 1446(a). See Ex. A, State

Court R.

        Accordingly, Vascor, Ltd., pursuant to and in conformity with the requirements set forth

in 28 U.S.C. § 1446, respectfully removes Cause No. 2018DCV4554 from the County Court at

Law Number Three of El Paso County, Texas to the United States District Court for the Western

District of Texas, El Paso Division.

                                       <Signature page follow.>




                                                  3
             Case 3:18-cv-00395 Document 1 Filed 12/28/18 Page 4 of 4



                                                  Respectfully submitted,

                                                  RINCON LAW GROUP, P.C.
                                                  1014 N. Mesa, Suite 200
                                                  El Paso, Texas 79902
                                                  (915) 532-6800 (Telephone)
                                                  (915) 532-6808 (Facsimile)


                                            By:       /s/ Ancel E. Escobar
                                                  CARLOS RINCON
                                                  State Bar No. 16932700
                                                  CRincon@RinconLawGroup.com
                                                  ANCEL E. ESCOBAR
                                                  State Bar No. 24101171
                                                  AEscobar@RinconLawGroup.com

                                                  Attorneys for Vascor, Ltd.


                                CERTIFICATE OF SERVICE

       I certify a true and correct copy of the foregoing document was served via electronic service
on Plaintiffs through their counsel of record on this 28th day of December, 2018.

                                                                    /s/ Ancel E. Escobar
                                                              Ancel E. Escobar




                                                  4
